DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 33-36 are objected to because of the following informalities:
Claim 33 recites “The refuse collection vehicle of 32”.  Correction is suggested to “The refuse collection vehicle of claim 32”.
Claim 34 recites “The refuse collection vehicle of 33”.  Correction is suggested to “The refuse collection vehicle of claim 33”.
Claim 35 recites “The refuse collection vehicle of 32”.  Correction is suggested to “The refuse collection vehicle of claim 32”.
Claim 36 recites “The refuse collection vehicle of 32”.  Correction is suggested to “The refuse collection vehicle of claim 32”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 37 and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 37 recites “the relative positioning” which lacks proper antecedent basis in the claims.  Claim 38 is dependent on indefinite claim 37.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-29, 31-37, and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stragier (US 6,520,008 B1).
Consider claim 21.  Stragier teaches a system for collecting refuse, the system comprising:  a grabber (23) that is operable to engage a refuse container (14), the grabber including a first arm (28) and a second arm (29); and at least one controller (42, 43) that is configured to control a positioning of the first arm relative to the second arm, wherein the at least one controller is usable to select a target positioning of the first arm relative to the second arm, and wherein selection of the target positioning causes the first arm and the second arm to automatically move to the selected target positioning (see column 4, line 67-column 5, line 18).
Consider claim 22.  Stragier teaches that the at least one controller is usable to select the target positioning from a plurality of target positionings that each corresponds to a refuse container size (pressure switch senses refuse container size and stops gripping movement accordingly; see column 3, lines 52-57).
Consider claim 23.  Stragier teaches that each of the plurality of target positionings includes a distance between the first arm and the second arm that is at least a width of the corresponding refuse container size (see fig. 5).
Consider claim 24.  Stragier teaches that the at least one controller is further usable to incrementally adjust the positioning of the first arm relative to the second arm (via incremental actuation of control 43; see column 5, lines 12-15).
Consider claim 25.  Stragier teaches that the at least one controller is further usable to continuously adjust the positioning of the first arm relative to the second arm (via continuous actuation of control 43; see column 5, lines 12-15).
Consider claims 26 and 27.  Stragier teaches that the at least one controller is further usable to select a baseline positioning which is an open positioning of the first arm relative to the second arm, and wherein selection of the baseline positioning causes the first arm and the second arm to automatically move to the baseline positioning (see column 5, lines 38-39).
Consider claim 28.  Stragier teaches that the target positioning corresponds to a spearing mode for operating the grabber (extending arm 22; see column 4, lines 54-56).
Consider claim 29.  Stragier teaches that the at least one controller is usable to activate the spearing mode and to deactivate the spearing mode (see column 4, lines 54-56).
Consider claim 31.  Stragier teaches that the positioning comprises:  an angle between each of the first arm (28) and the second arm (29) and a longitudinal axis of a grabber beam (27) of the grabber; and a distance between the first arm and the second arm (see fig. 5).
Consider claim 32.  Stragier teaches a refuse collection vehicle comprising:  a grabber (23) that is operable to engage a refuse container (14), the grabber including a first arm (28) and a second arm (29); and at least one controller (42, 43) that is configured to control a positioning of the first arm relative to the second arm, wherein the at least one controller is usable to select a target positioning of the first arm relative to the second arm, and wherein selection of the target positioning causes the first arm and the second arm to automatically move to the selected target positioning (see column 4, line 67-column 5, line 18).
Consider claim 33.  Stragier teaches that the at least one controller is usable to select the target positioning from a plurality of target positionings that each correspond to a refuse container size (pressure switch senses refuse container size and stops gripping movement accordingly; see column 3, lines 52-57).
Consider claim 34.  Stragier teaches that each of the plurality of target positionings includes a distance between the first arm and the second arm that is at least a width of the corresponding refuse container size (see fig. 5).
Consider claim 35.  Stragier teaches that the at least one controller is further usable to incrementally adjust the positioning of the first arm relative to the second arm (via incremental actuation of control 43; see column 5, lines 12-15).
Consider claim 36.  Stragier teaches that the at least one controller is further usable to continuously adjust the positioning of the first arm relative to the second arm (via continuous actuation of control 43; see column 5, lines 12-15).
Consider claim 37.  Stragier teaches an onboard computing device (42) communicatively coupled to the grabber and the at least one controller, wherein the onboard computing device is configured to send one or more signals instructing the grabber to move the first arm and the second arm to the relative positioning that is selected through the at least one controller (see column 4, line 67-column 5, line 18).
Consider claim 40.  Stragier teaches that the positioning comprises:  an angle between each of the first arm (28) and the second arm (29) and a longitudinal axis of a grabber beam (27) of the grabber; and a distance between the first arm and the second arm (see fig. 5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 30 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Stragier (US 6,520,008 B1) in view of Wildgrube et al. (US 2019/0325220 A1), hereafter referred to as Wildgrube.
Consider claims 30 and 39.  Stragier does not explicitly teach a touchscreen display.  Wildgrube teaches a touchscreen display (452; see paragraph [0040], lines 9-11) that includes one or more control elements (454).  It would have been obvious to a person having ordinary skill in the art to modify Stragier’s controller with a touchscreen display in order to improve the user interface or to incorporate additional functionality into the controller—for example, control of the cab’s radio and climate control.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-24, 26, 31-35, and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 4-8 of U.S. Patent No. 11,208,262.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims use equivalent language and the instant claims encompass the patented claims.
Allowable Subject Matter
Claim 38 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The attached PTO-892 lists references which teach various refuse collection vehicles having controllable grabbers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D SNELTING whose telephone number is (571)270-7015. The examiner can normally be reached Monday-Friday, 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN SNELTING/Primary Examiner, Art Unit 3652